EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh (Reg. No. 74,139) on 15 June 2021.

The application has been amended as follows.

1. (Currently Amended) A data accessing method in file storage, carried out by a server, comprising:
dividing a key interval into an increment interval and a total quality interval in a metadata cluster used for storing metadata and providing a metadata storage service, wherein data stored in the increment interval is less than that stored in the total quality interval;
obtaining an index operation request of a file, wherein the file is to be stored in a distributed storage system, or the file has been stored in the distributed storage system;
searching the increment interval to determine whether the increment interval stores at least one piece of metadata corresponding to the file;
making a response to the index operation request according to the at least one piece of metadata in the increment interval when the increment interval stores the at least one piece of metadata corresponding to the file;

wherein each piece of metadata comprises an index corresponding to the file;
initiating a merge task;




triggering merge of the increment interval and total quality interval via the merge task to generate one merged interval;
dividing the one merged interval into multiple total quality intervals;
creating multiple increment intervals respectively corresponding to the multiple total quality intervals to provide a write service for the index operation request of the file[[,]]; 
wherein triggering the merge of the increment interval and total quality interval via the merge task to generate one merged interval comprises:
triggering an operation of exporting metadata in the multiple increment intervals and the corresponding multiple total quality intervals via the merge task;
merging the multiple increment intervals and the corresponding multiple total quality intervals into the one merged interval;
merging the exported metadata according to a preset merge strategy; and
writing the merged exported metadata in the one merged interval, wherein the key interval corresponds to the metadata cluster associated with the file in the index operation request.
 
11. (Currently Amended) A data accessing system in file storage, comprising: a processor, which executes modules in a storage, wherein the modules comprise:
a dividing module, executed by the processor to divide a key interval into an increment interval and a total quality interval in a metadata cluster used for storing metadata and providing a metadata storage service, wherein data stored in the increment interval is less than that stored in the total quality interval;
a request obtaining module, executed by the processor to obtain an index operation request of a file, wherein the file is to be stored in a distributed storage system, or the file has been stored in the distributed storage system;
an increment searching module, executed by the processor to search the increment interval to determine whether the increment interval stores at least one piece of metadata corresponding to the file, notify an increment response module when the increment interval stores the at least one piece of metadata corresponding to the file, and notify a total quality response module when the increment interval does not store metadata corresponding to the file;
the increment response module is executed by the processor to make a response to the index operation request according to the at least one piece of metadata in the increment interval;

wherein each piece of metadata comprises an index corresponding to the file;
the modules further comprise[[s]]:
a task initiation module, executed by the processor to initiate a merge task;
a merge module, executed by the processor to trigger merge of the increment interval and the total quality interval via the merge task to generate [[a]] one merged interval;
a dividing module, executed by the processor to divide the one merged interval into multiple total quality intervals; and
an increment interval creating module, executed by the processor to create multiple increment intervals respectively corresponding to the multiple total quality intervals to provide a write service for the index operation request of the file[[.]];
wherein the merge module comprises:
a data exporting unit, executed by the processor to trigger an operation of exporting metadata in the multiple increment intervals and the corresponding multiple total quality intervals via the merge task;
an interval merge unit, executed by the processor to merge the multiple increment intervals and the corresponding multiple total quality intervals into the one merged interval;
a data merge unit, executed by the processor to merge the exported metadata according to a preset merge strategy; and

 
20. (Currently Amended) A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
divide a key interval into an increment interval and a total quality interval in a metadata cluster used for storing metadata and providing a metadata storage service, wherein data stored in the increment interval is less than that stored in the total quality interval;
obtain an index operation request of a file, wherein the file is to be stored in a distributed storage system, or the file has been stored in the distributed storage system;
search the increment interval to determine whether the increment interval stores at least one piece of metadata corresponding to the file;
make a response to the index operation request according to the at least one piece of metadata in the increment interval when the increment interval stores the at least one piece of metadata corresponding to the file; and
process the index operation request according to the total quality interval corresponding to the increment interval when the increment interval does not store the at least one piece of metadata corresponding to the file;
wherein each piece of metadata comprises an index corresponding to the file[[:,]];
initiate a merge task;




trigger merge of the increment interval and total quality interval via the merge task to generate one merged interval;
divide the one merged interval into multiple total quality intervals; 
create multiple increment intervals respectively corresponding to the multiple total quality intervals to provide a write service for the index operation request of the file[[,]]; 
wherein triggering the merge of the increment interval and total quality interval via the merge task to generate one merged interval comprises to:
trigger an operation of exporting metadata in the multiple increment intervals and the corresponding multiple total quality intervals via the merge task;
merge the multiple increment intervals and the corresponding multiple total quality intervals into the one merged interval;
merge the exported metadata according to a preset merge strategy; and
write the merged exported metadata in the one merged interval, wherein the key interval corresponds to the metadata cluster associated with the file in the index operation request.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s arguments, see section “REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 101,” filed 22 March 2021, with respect to claims 1, 11, and 20 have been fully considered. Claims 1, 11, and 20 recite limitations directed to initiating a merge task and writing “the merged exported metadata.” Exporting and writing metadata, as recited, are additional elements that do not fall within one of the groupings of abstract ideas identified by the courts. These limitations, in combination with the claim considered as a whole, therefore integrate the judicial exception into a practical application in Step 2A, Prong Two. The rejection of claims 1-7, 10-17 and 20 has been withdrawn.
Applicant’s arguments, see section “REMARKS CONCERNING OBJECTIONS,” filed 22 March 2021, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The objection of claims 1, 11, and 20 has been withdrawn. 
Applicant’s arguments, see section “REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 112,” filed 22 March 2021, with respect to claims 1 and 20 have been fully considered.  The rejection of claims 1 and 20 is withdrawn in view of the instant amendment.
Applicant’s arguments, see section “REMARKS CONCERNING REJECTIONS UNDER 35 U.S.C. 103,” page 12, lines 26-29, filed 22 March 2021, with respect to claim 11 have been fully considered and are persuasive. The rejection of claims 11-17 has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158